827 F.2d 771
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.C. WILSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-2060.
United States Court of Appeals, Sixth Circuit.
Aug. 28, 1987.

On Appeal from the United States District Court for the Eastern District of Michigan.
Before ENGEL, KRUPANSKY, and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
For the reasons stated in the memorandum opinion and order filed by the district court on October 6, 1986, the judgment of the district court is AFFIRMED.